    Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 1 of 9 Page ID #88




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    FREDERICK WARREN,
    #B58882,

                          Plaintiff,
                                                        Case No. 20-cv-00784-RJD
    v.

    WEXFORD HEALTH SOURCES, INC.,
    LORI CUNNINGHAM, and
    LYNNE PITTMAN,

                          Defendants.

                             MEMORANDUM AND ORDER

MAGISTRATE JUDGE REONA J. DALY:

         Plaintiff Frederick Warren, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Lawrence Correctional Center, brings this

action under 42 U.S.C. §1983, alleging inadequate medical treatment for a shoulder

injury. He seeks monetary damages.

         The Complaint is now before the Court for preliminary review pursuant to 28

U.S.C. § 1915A. 1 Under Section 1915A, any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se

complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d


1
  The Court has jurisdiction to screen Warren’s Complaint in light of his consent to the full jurisdiction of
a magistrate judge and the Illinois Department of Corrections’ and Wexford’s limited consent to the
exercise of magistrate judge jurisdiction as set forth in the Memorandum of Understanding between the
Illinois Department of Corrections, Wexford, and this Court.
                                               Page 1 of 9
    Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 2 of 9 Page ID #89




816, 821 (7th Cir. 2009). Also, before the Court is Warren’s motion for leave to proceed in

forma pauperis (“IFP”). (Doc. 2).

                                            THE COMPLAINT

        Warren alleges that he has an injured shoulder and bicep and is experiencing

extreme pain. (Doc. 1). Warren has constantly submitted request slips to Dr. Pittman and

has filed several grievances regarding inadequate medical treatment for his injury and

pain. Each grievance is answered with the same response ― Warren is being referred to

Dr. Pittman for treatment. When he did see Dr. Pittman, he was prescribed Tylenol,

meloxicam, and methocarbamol. Other than being prescribed medication, nothing has

been done for his injury. Twice, Dr. Pittman submitted to Wexford Health Sources, Inc.

(“Wexford”) a recommendation for surgery, but the recommendations were denied.

Warren was referred for an orthopedic evaluation on February 21, 2020. 2 Warren is

unable to sleep, cannot do everyday activities such as lift weights or play basketball, and

has limited movement with his left shoulder and bicep.

                                              IFP MOTION

        Before the Court is Warren’s Motion for Leave to Proceed in forma pauperis

(“IFP”) (Doc. 2). Pursuant to 28 U.S.C. § 1915(g), a prisoner is prohibited from bringing a

civil action or appealing a civil judgment IFP,

        “if the prisoner has, on 3 or more prior occasions, while incarcerated or
        detained in any facility, brought an action or appeal in a court of the United
        States that was dismissed on the grounds that it is frivolous, malicious, or
        fails to state a claim upon which relief may be granted, unless the prisoner

2
  Warren states that “the physician has recommended orthopedic evaluation which was for 2-21-20
nothing.” (Doc. 1, p. 20). It is not clear if Warren had the orthopedic evaluation but was still not approved
for surgery or if the appointment did not in fact occur.
                                               Page 2 of 9
    Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 3 of 9 Page ID #90




        is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g). A review of documents filed on the Public Access to Court Electronic

Records (“PACER”) website (www.pacer.gov) confirms that Warren has had previous

cases dismissed with prejudice for failing to state a claim and has accumulated at least

four strikes. 3 Thus, Warren cannot proceed IFP unless he is under imminent danger of

serious physical injury. Id.

        “Imminent danger” within the meaning of Section 1915(g) requires a “real and

proximate” threat of serious physical injury to a prisoner. Ciarpaglini v. Saini, 352 F.3d

328, 330 (7th Cir. 2003) (citing Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)). Courts

“deny leave to proceed IFP when a prisoner’s claims of imminent danger are conclusory

or ridiculous.” Id. at 331 (citing Heimermann v. Litscher, 337 F.3d 781, 782 (7th Cir. 2003)).

Additionally, “[a]llegations of past harm do not suffice” to show imminent danger;

rather, “the harm must be imminent or occurring at the time the complaint is filed.” Id.

at 330 (citing Abdul-Wadood v. Nathan, 91 F.3d 1023 (7th Cir. 1996)). Finally, in determining

imminent danger, a court “should not attempt to evaluate the seriousness of a plaintiff’s

claims[,]” which would lead to a “’complicated set of rules about what conditions are

serious enough[.]’” Taylor v. Watkins, 623 F. 3d 483, 485 (7th Cir. 2010) (quoting Ciarpaglini,

352 F. 3d at 331)).

        Warren is alleging an ongoing denial of adequate medical care regarding a




3
   See Warren v. Cook Cty. Dep’t of Corr. C.C.D.O.C., No. 17-cv-00865 (N.D. Ill. Apr. 26, 2017); Warren v.
C.C.D.O.C., No. 18-cv-02792 (N.D. Ill. June 11, 2018); Warren v. Cook County D.O.C., No. 18-cv-01787 (N.D.
Ill. June 11, 2018); Warren v. C.C.D.O.C., No. 18-cv-01788 (N.D. Ill. Aug. 20, 2018); Warren v. Stroger Hospital,
No. 20-cv-01496 (N.D. Ill. Jan. 4, 2021).
                                                Page 3 of 9
 Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 4 of 9 Page ID #91




shoulder injury and associated pain. Therefore, his claim is sufficient at screening to

invoke the “imminent danger” exception to the “three strikes” rule. However, if his claim

is challenged by the defense, or appears unfounded to the Court at a later date, it must

be supported by facts presented in affidavits or, if appropriate, hearings. See Sanders v.

Melvin, 873 F.3d 957, 961 (7th Cir. 2017). If Warren’s allegations of imminent physical

harm are untrue, then he must pay the whole filing fee promptly. Id. Furthermore, if

Warren has lied in an effort to manipulate the Court, the case may be dismissed with

prejudice as a sanction even if Warren pays the full $400 filing fee. Id. The Court may also

fine him, sanction him with a filing bar that does not include an imminent-danger

exception for civil suits and refer him for prosecution for perjury. Lindsey v. Hoem, 799 F.

App’x 410 (7th Cir. 2020) (citing Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir.

1995)).

          Accordingly, Warren’s IFP Motion (Doc. 2) is GRANTED. The initial partial filing

fee and payment scheme will be set forth in a separate order.

                                       MERIT REVIEW

          Based on the allegations in the complaint, the Court finds it convenient to

designate the following claims:

          Count 1:     Eighth Amendment claim against Dr. Pittman, Cunningham,
                       and Wexford Health Sources, Inc. for providing Warren
                       inadequate medical treatment for his shoulder injury and
                       associated pain.

          The parties and the Court will use this designation in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that


                                        Page 4 of 9
    Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 5 of 9 Page ID #92




is mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard. 4

        The Court finds that Warren’s allegations are sufficient for Count 1 to proceed

against Dr. Pittman. See Greeno v. Daley, 414 F. 3d 645, 655 (7th Cir. 2005) (persisting in a

course of treatment known to be ineffective violates the Eighth Amendment); Gutierrez

v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997) (“the existence of chronic and substantial

pain” is an objectively serious medical condition in and of itself.”).

        However, Count 1 will be dismissed as to Cunningham and Wexford. Lori

Cunningham is listed as a defendant, but Warren does not describe in the statement of

claim how she was involved in the provision or denial of medical care or how she violated

his constitutional rights. In fact, Cunningham is not referenced in the statement of claim

at all. Federal Rule of Civil Procedure 8(a)(2) requires “‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Twombly, 550 U.S.

at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Merely invoking the name of a

potential defendant by listing him or her in the case caption is not sufficient to state a

claim against that individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

Therefore, all claims against Cunningham are dismissed, and she shall be terminated as

a defendant.



4
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief
can be granted if it does not plead “enough facts to state a claim that is plausible on its face.”).
                                                 Page 5 of 9
    Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 6 of 9 Page ID #93




        As for Wexford, Warren claims that Wexford has denied him surgery, which was

recommended by Dr. Pittman. (Doc. 1, p. 20). In order to be held liable for deliberate

indifference, Wexford, as a corporation, must have had a policy or practice that caused

the alleged violation of a constitutional right. Woodward v. Corr. Med. Serv. of Ill., Inc., 368

F.3d 917, 927 (7th Cir. 2004). See also Jackson v. Ill. Medi–Car, Inc., 300 F.3d 760, 766 n.6 (7th

Cir. 2002) (private corporation is treated as though it were a municipal entity in a § 1983

action). Warren has made no such claim. Therefore, his allegations that Wexford denied

him surgery are not sufficient to state a claim, and Count 1 is dismissed as to Wexford.

                            MOTION FOR RECRUITMENT OF COUNSEL

        Warren has filed a Motion for Recruitment of Counsel (Doc. 3), which is DENIED. 5

Included with the motion are five letters from law firms declining to represent Warren in

this case. Accordingly, he appears to have made reasonable efforts to retain counsel on

his own. Nonetheless, the Court finds that Warren can proceed pro se, at least for now.

He has not provided any explanation for why he is unable to represent himself, his

pleadings demonstrate an ability to construct coherent sentences and relay information

to the Court, and he has experience litigating in federal court. Therefore, Warren appears

competent to try this matter without representation at this time. Once discovery has

commenced, if Warren has significant difficulty, he may refile his motion.

                                             DISPOSITION

        IT IS HEREBY ORDERED that the Motion for Leave to Proceed in forma pauperis



5
 In evaluating the Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v.
Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.
                                             Page 6 of 9
 Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 7 of 9 Page ID #94




(Doc. 2) is GRANTED. The initial partial filing fee and payment scheme will be set forth

in a separate order. The Motion for Recruitment of Counsel (Doc. 3) is DENIED.

       IT IS FURTHER ORDERED that the Complaint survives screening pursuant to

Section 1915A. Count 1 shall proceed against Dr. Pittman and is DISMISSED without

prejudice as to Cunningham and Wexford. Cunningham and Wexford are DISMISSED

without prejudice and the Clerk of Court is DIRECTED to terminate them as defendants.

       The Clerk of Court shall prepare for Dr. Pittman the following: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as

identified by Warren. If Defendant fails to sign and return the Waiver of Service of

Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on Defendant, and the Court

will require the defendant pay the full costs of formal service, to the extent authorized by

the Federal Rules of Civil Procedure.

       If Defendant cannot be found at the work address provided by Warren, the

employer shall furnish the Clerk with Defendant’s current work address, or, if not

known, his last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Pursuant to Administrative Order No. 244, Defendant needs only respond to the

                                        Page 7 of 9
 Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 8 of 9 Page ID #95




issues stated in this Merit Review Order. Defendant is ADVISED that the Court does

not accept piecemeal answers.

       Because this suit addresses medical claims, the Clerk of Court is DIRECTED to

enter the standard qualified protective order pursuant to the Health Insurance Portability

and Accountability Act.

       If judgment is rendered against Warren, and the judgment includes the payment

of costs under Section 1915, he will be required to pay the full amount of the costs, even

though his application to proceed in forma pauperis was granted. See 28 U.S.C. §

1915(f)(2)(A).

       Finally, Warren is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 12, 2021



                                                  s/ Reona J. Daly
                                                  Hon. Reona J. Daly
                                                  United States Magistrate Judge




                                        Page 8 of 9
 Case 3:20-cv-00784-RJD Document 12 Filed 01/12/21 Page 9 of 9 Page ID #96




                                       NOTICE TO PLAINTIFF

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit and
serve them with a copy of your complaint. After service has been achieved, the defendants will
enter their appearance and file an Answer to the complaint. It will likely take at least 60 days from
the date of this Order to receive the defendants’ Answers, but it is entirely possible that it will take
90 days or more. When all of the defendants have filed Answers, the Court will enter a Scheduling
Order containing important information on deadlines, discovery, and procedures. Plaintiff is
advised to wait until counsel has appeared for the defendants before filing any motions, to give the
defendants notice and an opportunity to respond to those motions. Motions filed before defendants’
counsel has filed an appearance will generally be denied as premature. Plaintiff need not submit
any evidence to the Court at this time, unless otherwise directed by the Court.




                                            Page 9 of 9
